Title: Thomas Barclay to John Adams, 20 May 1784
From: Barclay, Thomas
To: Adams, John


        
          Dear Sir
          The Hague May 20. 1784
        
        I Shall go to Amsterdam next Week, receive all the Bills of Messrs Fizeaux & Co and Send them to you by Express, by whom I pray you

to send me my Trunk and all my Effects. The Express will not Sett off, under ten days. You need not mention at present that I have Sent for my Effects. The Coach you may keep a little longer, if it is not inconvenient to you. if it is, as it is the Property of the United States you may Sell it, and give the public Credit for the Proceeds. When the Express returns, I will finish my Accounts and transmit them to you for a final Settlement.
        yours Sincerely.
      